Case 3:18-cr-00195-JAM Document 92 Filed 06/05/19 Page 1 of 2

UNITED STATES DISTRICT COURT

DISTRICT OF CONNECTICUT
UNITED STATES OF AMERICA ) Case No. : 3:18CR1I95(JAM)
)
V. )
)
FAREED AHMED KHAN )
)
Defendant. )

Protective Order

This matter is before the Court on the Government’s Ex Parte, In Camera, Under
Seal Motion for a Protective Order Pursuant to the Classified Information Procedures Act
Section 4 and Fed. R. Crim. P. 16(d), filed May 10, 2019 (“Government’s Submission”).

The Court has reviewed the Government’s Submission, CIPA, Federal Rule of
Criminal Procedure 16(d); and Brady v. Maryland, 373 U.S. 83 (1963), Giglio v. United
States, 405 U.S. 150 (1972), and their progeny, and the Jencks Act, 18 U.S.C. § 3500.
Having considered the Government’s Submission, including the memoranda of law in
support of the motions and the declarations and classified enclosures thereto, the Court
GRANTS the Government’s CIPA Motion in its entirety.

The Court finds that the Government’s Submission was properly filed ex parte
and in camera for this Court’s review pursuant to the CIPA Section 4 and Fed. R. Crim.
P. 16(d).

On the basis of the Court’s independent review of the Government’s Submission,

the Court finds that the Government has made a sufficient showing that the information
Case 3:18-cr-00195-JAM Document 92 Filed 06/05/19 Page 2 of 2

was classified pursuant to Executive Order 13526, and its predecessors, and that its
disclosure could cause serious damage or exceptionally grave damage to the national
security of the United States. The Court further finds that the Government properly
invoked the provisions of CIPA and its classified information privilege through the filing
of the declarations from department heads and officials with original classification
authority from the relevant agencies.

Accordingly, it is:

ORDERED that the Government’s Motiong for Protective Onder Be hereby
granted; and it is further,

ORDERED that the Government’s Submission is hereby sealed, and shall remain
preserved in the custody of the Classified Information Security Officer, in accordance
with established court security procedures, to be made available to the appellate court in
the event of an appeal; and it is further,

ORDERED that should any defendant intend to use, disclose, or cause to be
disclosed any classified information, in connection with any trial or pretrial proceeding in
any manner not otherwise authorized by order of this Court, that defendant shall comply
with the procedures set forth under CIPA, including notice to the United States

Government and this Court required under Section 5, no later than 30 days before trial.

SO ORDERED this 1 day of M5619,

Won

HONORABLE JEFFREY AJ/MEYER
UNITED STATES DISTRICT JUDGE
